Citation Nr: 1550973	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  15-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a low back disability, including compressed discs, osteoporosis, and arthritis.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1950 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board has recharacterized the issue on appeal, which to date has been adjudicated as three separate back claims (compressed discs, osteoporosis and arthritis), as reflected above.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

On February 2014 VA examination, the examiner found that the Veteran's low back disability was not related to service.  In support of her opinion, she highlighted a June 2012 treatment record wherein the Veteran reported having back pain for the previous 2 years, and denied any injury.  The examiner further stated "this corresponds to 42 years after discharge from service."  She also indicated that the Veteran was treated in service in 1966 and 1969 for back pain.

However, service treatment records also indicate the Veteran was diagnosed with questionable muscle strain of the back in May 1956, and underwent heat and massage treatment to the T-6/L-1 area following a thoracic strain in March 1964.  Additionally, treatment records received in May 2013 show that the Veteran sought physical therapy from December 2008 to July 2009.  In December 2008, the Veteran reported back pain that began 6 years prior.  Further, following the examination, the Veteran submitted physical therapy notes dated in June 2000.  Thus, it appears that the VA examiner relied on an inaccurate factual predicate in rendering her opinion (that the Veteran did not have any back complaints for 42 years following service), and the opinion is therefore inadequate.  An addendum opinion which addresses all evidence of record is required on remand.

Finally, all outstanding treatment records should be obtained on remand.  Specifically, the record does not demonstrate that the AOJ sufficiently attempted to obtain treatment records from Fort Hills Physical Therapy.  See April 2013 Authorization for Release of Information.  Further, there are no treatment records associated with the claims file dated since July 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Contact the Veteran and request that he submit an additional authorization form for his treatment with Fort Hills Physical Therapy, as well as any for any other relevant private treatment since July 2013, so that VA can obtain such outstanding private treatment records on his behalf.  Upon return of the authorization, take appropriate steps to secure copies of any such treatment reports identified by the Veteran.  Efforts to obtain these records should be noted in the Veteran's VA claims folder.  If any records are unavailable, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above development, return the claims folder to the February 2014 VA examiner (or another suitably qualified examiner, if unavailable) for an addendum opinion.  The entire contents of the Veteran's electronic claims file, including all treatment records in Virtual VA and VBMS, and a copy of this remand, must be reviewed.

Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability is related to service.  In addressing this question, the examiner must consider the service treatment records noting a questionable muscle strain of the back in May 1956, and heat and massage treatment to the T-6/L-1 area following a thoracic strain in March 1964.  The examiner's attention is also directed to physical therapy notes dated in June 2000.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Following the completion of the foregoing, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014& Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

